

EXECUTIVE CASH COMPENSATION AND AWARD TARGETS
 
Exhibit 10.5
Summary of Executive Cash Compensation
 and Award Targets Under the Annual Incentive Plan


The following table sets forth the current base salaries provided for the
Company’s CEO, CFO and four most highly compensated executive officers.  Salary
increases are determined annually in March.


Executive Officers
Current Salary
   
Angelo Brisimitzakis
$750,000
Rodney Underdown
$340,686
Ronald Bryan
$278,992
Gerald Bucan
$294,525
Keith Clark
$330,720
David Goadby
 
 £196,804*

 


 
* Salary is denominated in pounds, so U.S. dollar equivalent may vary.


Executive officers are also eligible to receive a bonus each year under the
Company’s Annual Incentive Plan.  The target percentages (based on percentage of
salary ) under this plan for the Company’s CEO, CFO and four most highly
compensated executive officers are as shown in the following table.


Executive Officers
Target Percentage
   
Angelo Brisimitzakis
90%
Rodney Underdown
55%
Ronald Bryan
50%
Gerald Bucan
50%
Keith Clark
50%
David Goadby
45%



 